COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA. SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA 0. ALVAREZ                                                                          (210)335-2635
LUZ ELENA D, CHAPA
JASON PULLIAM                                                                             FACSIMILE NO.
 JUSTICES                                                                                    (210)335-2762


                                                 July 12,2016

            Shannon K. Dunn                                    Clarissa Rodriguez
            Law Office of Beth Watkins                         2517 N. Main Ave.
            926 Chulie Drive                                   San Antonio, TX 78212-4685
            San Antonio, TX 78216
                                                               Elizabeth Guerrero-Southard
            Lowell Frank Denton                                Denton, Navarro, Rocha & Bernal
            Denton Navarro Rocha Bernal Hyde &                 2517 N. Main Ave.
            Zech PC                                            San Antonio, TX 78212-4685
            2517 N. Main Ave.
            San Antonio, TX 78212-4685


            RE:      Court of Appeals Number:      04-16-00278-CV
                     Trial Court Case Number:      15-02-30780-MCV
                     Style: City of Eagle Pass
                            V.

                            Dulce Milagro Hernandez, Individually and as Next Friend of
                     Adalberto Hernandez


                    Enclosed please find tlie order which the Honorable Court of Appeals has
            issued in reference to the above styled and numbered cause.

                     If you should have any questions, please do not hesitate to contact me.


                                                                     Very truly yours,
                                                                     KEITH E. HOTTLE, CLERK



                                                                     Jacqueline S. Fennell
                                                                     Legal Assistant,
                                                                     Fourth Court of Appeals
                                                                     210-335-3854


            cc: Beth Watkins
                  Rey Perez
                  Joseph Casseb
                            Jfaurtlj Court of Sppealsi
                                   ^an Antonio, tlDexas

                                           July 12, 2016

                                      No. 04-16-00278-CV


                                    CITY OF EAGLE PASS,
                                           Appellant-s

                                                 V.



   Dulce Milagro HERNANDEZ, Individually and as Next Friend of Adalberto Hernandez,
                                   Appellee-s

                From the 293rd Judicial District Court, Maverick County, Texas
                               Trial Court No. I5-02-30780-MCV
                          Honorable Cynthia L. Muniz, Judge Presiding


                                         ORDER


        In this court's order of June 1, 2016, appellate deadlines in this case were suspended until
July 18, 2016 and the parlies were ordered to mediation with Joseph Casseb. On July 11,2016,
the parties filed a Joint Motion requesting to Extend the Time for Court ordered Mediation and to
file Appellant's brief. The parties' motion is GRANTED.

       Appellate deadlines in this case are hereby suspended until August 22,2016.

       It is so ORDERED on July 12, 2016.




                                                                      rd, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.




                                              Keim E. Hottle
                                              Clerk of Court
        22        f                ^
              "   i
        •0«       1




                      '^umwww^